COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-11-00200-CV


IN THE INTEREST OF S.W., K.H.,
K.H., K.H., K.H., AND K.V.,
CHILDREN

                                     ----------

          FROM THE 323RD DISTRICT COURT OF TARRANT COUNTY

                                     ----------

                         MEMORANDUM OPINION1
                                     ----------

      T.H. (Mother) appeals the trial court’s order, incorporating a jury’s verdict,

that the Texas Department of Family and Protective Services (Department) be

named permanent managing conservator of her children, K.H., K.H., K.H., K.H.,

and K.V. and that her child S.W.’s father be named his sole managing

conservator. K.V.’s father Q.D. (Father) appeals the same order as to K.V. only.

We affirm.




      1
      See Tex. R. App. P. 47.4.
                                 Background

      Mother has a history of bipolar disorder since she was a teenager. She is

from Michigan and while living there was involved numerous times with that

state’s Department of Human Services (DHS). Five of the six children, who were

between nine and fifteen years old at the time of trial, had been removed from

her in Michigan at least twice, the latest in early 2009. The youngest child, who

was two years old at the time of trial, had also been removed in Michigan in

2009. In that case, the trial court dismissed a termination suit because Mother

had addressed the factors that caused the removal. After that case was closed,

Mother moved to Texas.

      In November 2009, the Department received a referral about the children

but did not remove them at that time. After receiving phone calls from two of the

children in December 2009, the Department removed the children based on

allegations of neglect and possible physical abuse due to Mother’s psychological

issues.

      The Department filed a suit for conservatorship and, alternatively,

termination. The trial court extended the dismissal deadline in this case once.

By the time of trial, the Department was no longer seeking termination of the

rights of Mother or of the children’s fathers.2 A jury found that the Department

should be the permanent managing conservator of K.H., K.H., K.H., K.H., and

      2
        K.H., K.H., K.H., and K.H. have the same father; he did not appeal from
the trial court’s order naming him a possessory conservator.


                                       2
K.V. and that S.W.’s father should be his managing conservator. The trial court’s

order names Mother possessory conservator of all six children and provides that

she have two-hour supervised visitation with five of them every other week;

because S.W.’s father was named his managing conservator, the trial court

ordered that reasonable visitation with Mother be established by agreement if

possible.   The order also names Father possessory conservator of K.V. and

provides that he have two-hour supervised visitation with her every other week.

                                   Father’s Appeal

      Father raises a single issue in his appeal, which he also included in a

statement of points.     Father contends that the trial court erred by admitting

Exhibit 18, a copy of a home study request and results on Father’s home in

Michigan. Father objected to the exhibit because “there was nothing supporting

the trustworthiness of the Michigan home study and there was a great deal about

the Michigan home study that brought its trustworthiness into question.”

      At trial, the Department sought to introduce the exhibit through CPS

conservatorship worker Gale Davis, who had been assigned the case in January

2010. Father’s counsel objected that the document contained hearsay and that

he could not cross-examine anyone regarding the contents of the document.

The trial court initially sustained the objection.

      Later, Davis testified on redirect that she was the custodian of CPS files for

this case, that the files are records kept in the ordinary course of business, that

she had general knowledge of the files, and that she had incorporated


                                           3
documents into the file as she received them. On voir dire, she testified that

exhibit 18 was a packet of documents responsive to her request through the

Interstate Compact on the Placement of Children to conduct a home study on

Father.   She complied with the rules on submitting such a request.          The

Interstate Compact Placement Request form has two signatures: one from a

Texas official and one from a Michigan official.      Davis’s supervisor, Bose

Oludipe, reviewed the document upon receipt, as evidenced by her signature on

the request form.

      Davis testified that in determining the reliability of the memorandum from

Michigan DHS attached to the request, she relied on the fact that it was done in

compliance with the Interstate Compact. The Department offered the records

under the hearsay exceptions set forth in rules 803(6) and (8) of the rules of

evidence, the business records and public records exceptions, respectively. Tex.

R. Evid. 803(6), (8).   The trial court admitted the exhibit over Father’s well-

developed hearsay, foundational, and Confrontation Clause objections.

      Exhibit 18 contains a cover page from the Department’s Interstate

Compact Office with a box checked next to each of the following: (1) “ICPC

100A: . . . Denial” and (2) “Interstate services appear complete. Our Interstate

case is closed[.]” It is addressed to the attention of Dale Murray. At the bottom

is a handwritten note: “Denied. B. Oludipe CVS Supervisor II 3/14/11.” The next

page is on Michigan Department of Human Services letterhead and has the

same boxes checked, plus a box for “Home Evaluation.” The next page is a form


                                       4
entitled, “Interstate Compact Replacement Request” to Genesee County

Michigan from the Department. Under the “Services Requested” box, “Parent

Home Study” is checked, and under the box “Placement Information” box, Father

is listed. Signatures are included in two sections, “Signature of Sending State

Compact Administrator or Alternate” and “Signature of Receiving State Compact

Administrator or Alternate.”      Under “Action by Receiving State,” the box

“Placement Shall Not Be Made” is checked. A lab report showing DNA test

results of Father’s paternity of K.V. is included. And finally, the exhibit contains a

memo to Dale Murray, Interstate Compact, from Cheryl Henry, Foster Care

Manager, by Amanda Kulaszewski, Foster Care Specialist, stating that when

Michigan DHS contacted Father, he disclosed that he had a felony conviction in

1982 and that he lived with another man, about whom he would not provide the

information necessary to run background checks. The memo also states that a

“LIEN and Central Registry” check was performed on Father, revealing the

following:

●     “a current PPO against him not expiring until March 2011”;

●     in 1981, he was charged with two counts of “1100 sexual assault”3 and two

counts of “1000 kidnapping” and received a ten to fifteen year sentence;

●     also in 1981, he was charged with one count of “2300 Larceny”;



      3
       It is unclear from the record what these numbers refer to, but in context,
they appear to be Michigan code references.


                                          5
●     in November 2008, he was charged with one count of misdemeanor

larceny;

●     in September 2010, he was charged with one count of “1300 ordinance

violation assault excluding sexual” and was convicted of “Ordinance Violation

Stalking”; and

●     he is on the Central Registry “for hitting his minor daughter . . . on

November 14, 2006, in the head and breaking her blood vessels in her eye while

she was pregnant.”

Based on the above, the memo concludes, “At this time Genesee County DHS

does not feel it would be appropriate to proceed with a home study given

[Father’s] criminal and central registry history. We are at this time denying the

request.”

      Father’s primary argument against admissibility of the exhibit is that

nothing in it shows how Michigan prepared its response to the Department’s

request, and Davis did not testify that she had personal knowledge of how

Michigan prepared its response. Specifically, Father argues that nothing shows

how Michigan identified Father as the person with the criminal history mentioned

in the memo or whether it ruled out other men with the same name.4


      4
       The Department contends on appeal that Father did not preserve this
argument by focusing solely on the business records, and not the public records,
exception. However, Father does argue that there is no foundation for the
trustworthiness of the documents, which is a consideration under both
exceptions. See Tex. R. Evid. 803(6), (8); Tex. Dep’t of Pub. Safety v. Caruana,
363 S.W.3d 558, 564 (Tex. 2012); Dodeka, L.L.C. v. Campos, No. 04-11-00339-

                                       6
      Documents are admissible under rule 803(8) if they are (1) “[r]ecords,

reports, statements, or data compilations, in any form, of public offices or

agencies setting forth . . . matters observed pursuant to duty imposed by law as

to which matters there was a duty to report” or (2) “factual findings resulting from

an investigation made pursuant to authority granted by law . . . unless the

sources of information or other circumstances indicate lack of trustworthiness.”

Tex. R. Evid. 803(8). Rule 803(8) creates a presumption of admissibility; it is the

burden of the party opposing admission to show that a document proffered under

this hearsay exception is untrustworthy. 1001 McKinney, Ltd. v. Credit Suisse

First Boston Mtg. Capital, 192 S.W.3d 20, 28 (Tex. App.––Houston [14th Dist.]

2005, pet. denied).

      Texas law provides that before placing a child with a relative, the

Department must conduct an investigation to determine whether the proposed

placement is in the child’s best interest. Tex. Fam. Code Ann. § 264.754 (West

2008). In obtaining a home study on an out-of-state relative, the Department

must comply with the Interstate Compact on the Placement of Children (ICPC),

which requires the other state’s authorities to inform the Department in writing

“that the proposed placement does not appear to be contrary to the interests of

the child” before the Department may send or bring a child, or cause a child to be


CV, 2012 WL 1522179, at *4 (Tex. App.––San Antonio May 2, 2012, no pet.) (op.
on reh’g). Thus, we address his argument. See Tex. R. App. P. 38.1(f); Perry v.
Cohen, 272 S.W.3d 585, 587 (Tex. 2008).


                                         7
sent or brought, to that state. Id. § 162.102, art. III, sec. (d) (West 2008). Thus,

for the Department to even consider here whether K.V. could be placed with

Father, it was required to make a request to Michigan under the ICPC and obtain

assurance from Michigan that such a placement would not be contrary to K.V.’s

best interest. See id. Accordingly, we conclude and hold that exhibit 18 contains

findings pursuant to an investigation taken according to law. See Tex. R. Evid.

803(8); Tex. Dep’t of Public Safety v. Caruana, 363 S.W.3d 558, 564 (Tex.

2012).

      Father nevertheless contends that the documents in the exhibit show

indicia of untrustworthiness. Davis testified that she knew the persons named in

the “from” part of the Michigan DHS memo and that she had talked to at least

one about other cases. She also testified that she “rel[ied] on the receiving state,

that their staff and their department [was] doing due diligence in ascertaining all

the information [that was] necessary and needed for [her] to review in order to

determine whether placement [was] appropriate.” Indeed, the ICPC states that

the purpose and policy of the cooperating states is to, among other things, give

“[t]he appropriate authorities in a state where a child is to be placed [the] full

opportunity to ascertain the circumstances of the proposed placement, thereby

promoting full compliance with applicable requirements for the protection of the

child” and to give “[t]he proper authorities of the state from which the placement

is made . . . the most complete information on the basis on which to evaluate a




                                         8
projected placement before it is made.” Tex. Fam. Code Ann. § 162.102, art. I,

secs. (b), (c).

       The memo attached to the request forms states that direct contact was

made with Father, does not indicate that the person contacted denied knowing

the purpose of the call, and indicates that the person voluntarily admitted to a

criminal history that included a felony. Given that in the direct conversation, the

person contacted by Michigan DHS refused to give information about his

roommate to enable DHS to make any further inquiries, DHS’s reluctance to

recommend a placement according to the ICPC does not show problems with its

methodology. Cf. Saavedra v. Schmidt, 96 S.W.3d 533, 539 (Tex. App.––Austin

2002, no pet.) (noting that caseworker described California home study as the

worst she had ever seen because all of the information in it came from the

proposed placement himself). Accordingly, we conclude and hold that the trial

court did not abuse its discretion by admitting Exhibit 18 under the public records

exception contained in rule 803(8). See Moss v. Ole South Real Estate, Inc., 933
F.2d 1300, 1306–08 (5th Cir. 1991) (explaining that, under almost identical

federal rule, general distrust of out-of-court declarants underpinning hearsay

rules does not apply to government officials preparing official documents unless

proven otherwise); Beavers ex rel. Beavers v. Northrup Worldwide Aircraft

Servs., Inc., 821 S.W.2d 669, 675 (Tex. App.––Amarillo 1991, writ denied). We

overrule Father’s sole issue.




                                        9
                                Mother’s Appeal

      In a single issue, Mother contends that her trial counsel was ineffective.

Standard of Review

      To establish ineffective assistance of counsel, the appellant must show by

a preponderance of the evidence that her counsel’s representation fell below the

standard of prevailing professional norms and that there is a reasonable

probability that, but for counsel’s deficiency, the result of the trial would have

been different. Strickland v. Washington, 466 U.S. 668, 687, 104 S. Ct. 2052,

2064 (1984); Davis v. State, 278 S.W.3d 346, 352 (Tex. Crim. App. 2009); see

also In re M.S., 115 S.W.3d 534, 544–45 (Tex. 2003) (adopting Strickland

standard for evaluating counsel’s performance in child protection cases).

      In evaluating the effectiveness of counsel under the first prong, we look to

the totality of the representation and the particular circumstances of each case.

Thompson v. State, 9 S.W.3d 808, 813 (Tex. Crim. App. 1999). The issue is

whether counsel’s assistance was reasonable under all the circumstances and

prevailing professional norms at the time of the alleged error. See Strickland,
466 U.S. at 688–89, 104 S. Ct. at 2065. Review of counsel’s representation is

highly deferential, and the reviewing court indulges a strong presumption that

counsel’s conduct fell within a wide range of reasonable representation. Salinas

v. State, 163 S.W.3d 734, 740 (Tex. Crim. App. 2005); Mallett v. State, 65
S.W.3d 59, 63 (Tex. Crim. App. 2001). A reviewing court will rarely be in a

position on direct appeal to fairly evaluate the merits of an ineffective assistance


                                        10
claim. Salinas, 163 S.W.3d at 740; Thompson, 9 S.W.3d at 813–14. “In the

majority of cases, the record on direct appeal is undeveloped and cannot

adequately reflect the motives behind trial counsel’s actions.”         Salinas, 163
S.W.3d at 740 (quoting Mallett, 65 S.W.3d at 63). To overcome the presumption

of reasonable professional assistance, “any allegation of ineffectiveness must be

firmly founded in the record, and the record must affirmatively demonstrate the

alleged ineffectiveness.” Id. (quoting Thompson, 9 S.W.3d at 813). It is not

appropriate for an appellate court to simply infer ineffective assistance based

upon unclear portions of the record. Mata v. State, 226 S.W.3d 425, 432 (Tex.

Crim. App. 2007).

      The second prong of Strickland requires a showing that counsel’s errors

were so serious that they deprived the defendant of a fair trial, i.e., a trial with a

reliable result. Strickland, 466 U.S. at 687, 104 S. Ct. at 2064. In other words,

appellant must show there is a reasonable probability that, but for counsel’s

unprofessional errors, the result of the proceeding would have been different. Id.

at 694, 104 S. Ct. at 2068. A reasonable probability is a probability sufficient to

undermine confidence in the outcome. Id. The ultimate focus of our inquiry must

be on the fundamental fairness of the proceeding in which the result is being

challenged. Id. at 697, 104 S. Ct. at 2070.

Analysis

      Mother points to several ways in which her trial counsel was ineffective.




                                         11
      Opening Statement

      Mother complains about the way trial counsel portrayed her in counsel’s

opening statement, in which she stated, among other things,

      Now, let me tell you about her as a person. She’s eccentric. She’s
      not slow to raise her voice at me. I’m her attorney and she tells me
      where to step off constantly. She has passion, she has opinions. If
      she thinks she’s being slighted or that her children are not getting
      what her children deserve, I promise you, she’s got a short fuse,
      okay? I’m not saying that doesn’t mean she can’t raise her kids. I
      know there are worse problems.

Counsel also stated,

      She’s very aggressive about her children going to school. She’s
      probably irritated a half-dozen counselors and Special Ed teachers
      half to death because she wants more services for her kids that are
      having trouble keeping up. She has a couple of really bright kids
      and a couple that struggle, and she wants help for the ones that
      struggle to help them catch up.

Finally, counsel told the jury,

      So in front of you this week, you’re going to see a woman who is --
      who’s a little bit mentally unhealthy sometimes, okay? So she’s not
      the strongest person in the room, and she’s going to have to sit here
      and listen to a string of people brought in to talk trash about her,
      because some of it’s true. Sometimes she yells, she acts the fool,
      she plays her radio loud. If she doesn’t want something in the
      house, she throws it out. Crazy. We’re talking about people. We’re
      talking about a person. And you know what? She has some
      personality traits that make her frustrating to work with. I’m
      surprised she hasn’t gone through two dozen CPS caseworkers.
      She’s practically tormented me to death, but that doesn’t mean she’s
      a bad mother. It means that she wants to push me to do a better
      job. She wants her kids in her home. She wants them in their
      church, she wants them in their schools, she wants them in their
      beds.

      Counsel’s entire statement, read in context, shows an attempt to mitigate

the effect on the jury of the Department’s evidence of Mother’s history of erratic

                                       12
behavior related to her mental illness; counsel reinforced many times that Mother

was a good and loving parent despite her seemingly aggressive and odd

behaviors. The theme of counsel’s opening statement, taken in context, is that

although Mother’s behavior was sometimes bizarre and offputting to others, it

was motivated by good intent and a desire to do what was best for her children.

At one point, counsel called Mother’s care of her seriously ill daughter

“impressive.”

      During the motion for new trial hearing, counsel testified that Mother

herself had provided counsel with documentation of her mental illness and that

the strategy she intended to use at trial was to argue that the Department’s

actions were premature and that everyone acknowledged that Mother had been

“quite stable” in the months before trial.

      Accordingly, we conclude and hold that Mother has failed to show that

counsel’s opening statement was not motivated by sound trial strategy. Cf. Bahr

v. State, 295 S.W.3d 701, 713 (Tex. App.––Amarillo 2008, pet. ref’d) (holding

that when defendant will testify in criminal case, defense strategy of bringing out

defendant’s bad history to make him or her more believable is reasonable);

Jagaroo v. State, 180 S.W.3d 793, 800 (Tex. App.––Houston [14th Dist.] 2005,

pets. ref’d) (concluding that counsel’s closing statement, as a whole, advanced

defendant’s interests).

      Evidence of Mother’s Firing Attorneys

      Mother contends that counsel’s failure to file a motion in limine to prevent

the jury from learning of her history of firing attorneys, failure to object to

questioning about her firing of attorneys, and failure to move for mistrial on that



                                             13
basis is “conclusive[ly] indicative of trial counsel’s abandonment of her client, and

prima facie evidence of her ineffective representation.”

      According to Mother, “[t]he deliberate efforts by the State to impugn

[Mother] and essentially demonize her by demonstrating specific instances of her

bad behavior toward her own lawyers were met without resistance, prior to and

during the trial.”   Specifically, she complains about the following exchanges

during the Department’s direct examination of Davis:

      Q Would it be fair to say that [Mother] has not just had difficulty
      working with you, but also with other providers?

      A Yes.

      Q Is she on her 5th attorney?

      A She is.

      Q And has she routinely complained to the courts and to anyone
      else who would listen that no one has given her a fair shake and
      everybody is mistreating her and she can’t trust anyone and
      everyone is double-crossing her? Has that been her routine
      complaint about the attorneys that represented her and the providers
      and the Department?

      A She considers this a false case against her.

      ....

      Q And she’s also filed grievances against the attorneys in this case;
      is that correct?

      A That’s my understanding.

      Q She’s filed grievances -- we won’t call any names, but she’s
      probably filed some three or four grievances against attorneys who
      have and have not represented her during the pendency of this
      case.


                                         14
A That’s true.

....

Q Hasn’t she still filed documents with the Court that she wasn’t
supposed to file?

A Yes, she has.

Q And she wanted to fire her lawyer just a couple of weeks ago, isn’t
that correct?

A That’s correct.

....

Q Now, over the course of that time between December 26th -- well,
just so we’re clear, on December 28th, 2009, the Department
actually came into court and got an emergency order signed, is that
correct?

A That’s correct.

Q And an attorney was appointed to represent [Mother].

A Yes.

Q All right. Now, between that December 28th, 2009 date and March
25th where we actually had a show cause hearing, were there
multiple settings of the actual show cause that didn’t go forward?

A Yes, there were.

Q And during that three-month period of time, did [Mother] fire not
just one but two attorneys?

A That’s correct.

Q So did that contribute to the delay in actually having a contested
show cause hearing?

A Yes, it did.


                                 15
      ....

      Q Also, back around September of 2010, did [Mother] put before the
      Court a motion to have the ad litem booted off the case?

      A Yes.

      Q And was that declined?

      A Yes.

      Q All right. Did she also ask the Court to fire her fourth attorney?

      A Yes.

      Q And was that declined?

      A Yes.

      Mother contends that by failing to object to these questions, her trial

counsel allowed the State to improperly comment on the attorney-client

relationship. However, this evidence is relevant to the State’s allegations that

Mother had a pattern of alternating between periods when she was stable and

had her illness under control followed by relapses in which she exhibited erratic

behavior leading to confrontations with other people, including her caseworker,

therapist, and people at a homeless shelter.5 Mother does not argue on what


      5
       One of her counselors included the following in one of his reports:

      [Mother] lacks insight into how her problematic behaviors impact
      others and tends to externalize. [She] indicated, “I suffer most from
      people treating me wrong.” [Mother] perceives herself as having
      less negative characteristics than most others. [Mother] reported, “I
      always tell the truth.” . . .


                                         16
basis the trial court would have excluded such evidence, and considering other

evidence of Mother’s behavior during this case, it is not substantially more

prejudicial than probative. See Tex. R. Evid. 403; Davis v. Tex. Dep’t of Family &

Protective Servs., No. 03-11-00314-CV, 2012 WL 512674, at *2–4 (Tex. App.––

Austin Feb. 15, 2012, no pet.) (mem. op.).         Moreover, it is apparent that

counsel’s trial strategy was to concede Mother’s often extreme behavior while

trying to show that even such extreme behavior did not affect her ability to parent

her children. For example, on cross-examination, she elicited from Davis that

Mother is a highly concerned parent and aggressive advocate for her children,

that Davis would rather deal with a concerned parent than a disinterested one,

that Mother wants her children to be successful, and that Mother had continually

asked for more time and unsupervised visits with them.6 The fact that counsel

undertook such a strategy at Mother’s insistence does not render counsel’s

performance ineffective. See McFarland v. State, 845 S.W.2d 824, 848 (Tex.

Crim. App. 1992) (“When a defendant preempts his attorney’s strategy by

      ....

      [Mother’s] profile suggests someone who tends to minimize
      emotional difficulties, which will be a barrier to the rehabilitative
      process. [Mother] has a history of receiving treatment services, yet
      her problematic issues appear cyclical in nature with strong
      consequences at times. [Mother] lacks insight into the underlying
      motivations and behaviors of her life difficulties.
      6
       She also elicited testimony from a different witness, Mother’s father, that
when Mother’s illness is not bad enough to send her to the hospital she is a
“good enough” mother to raise her children.


                                        17
insisting that a different defense be followed or by insisting that certain evidence

be put on or kept out, no claim of ineffectiveness can be sustained.”), cert.

denied, 508 U.S. 963 (1993), overruled in part on other grounds by Bingham v.

State, 915 S.W.2d 9, 14 (Tex. Crim. App. 1994). Accordingly, we conclude that

counsel was not ineffective for failing to object to evidence about Mother’s firing

of her previous four attorneys.

      Lack of Preparation

      Mother contends, as evidenced by her trial counsel’s testimony at a motion

for new trial, that counsel was unsure about how to deal with her role in the case,

was stressed out by Mother, and showed a lack of preparation by failing to file

reasonable motions, filing unnecessary motions, and failing to subpoena one of

Mother’s counselors, Dr. Habbu, and medical records pertinent to his testimony.

Mother does not argue how she was prejudiced (or the outcome of the trial

affected in any way) by this alleged lack of preparation other than to say that if

Dr. Habbu’s testimony “was possibl[y] harmful to [Mother], then [counsel’s]

decision to subpoena him makes no sense either.”

      At the motion for new trial hearing, Mother’s trial counsel testified that she

was appointed six months before trial, that she had been present for Dr. Habbu’s

testimony at a temporary hearing in October 2010, and that she had repeatedly

spoken to him and his staff in March and April 2011. She purposefully did not

subpoena Dr. Habbu’s records because she learned that some of the MHMR




                                        18
matters “would be damaging” to Mother. And she stated for the record at trial

that she had advised Mother against calling Dr. Habbu as a witness.

        Counsel testified at the motion for new trial hearing that her client insisted

that she serve numerous unnecessary subpoenas. Counsel also testified that

Mother had her “running 20 different directions at all times,” that Mother had tried

to fire her repeatedly, and that Mother was quite insistent about making counsel

file what she wanted and preventing counsel from filing what she did not want

filed; Mother had complained about other attorneys filing motions she did not

want filed. Counsel refused to file motions that were beyond the scope of her

representation, however.

        Nevertheless, counsel was able to successfully keep out some of Dr.

Habbu’s records concerning Mother, which she had determined would be

damaging. Counsel was able to elicit from Dr. Habbu that Mother was stable,

was not a danger to herself or others, and that she was taking her medications.

The most damaging testimony elicited from him on cross-examination was that

he had only recently seen Mother twice for around fifteen to twenty minute

sessions.

        Accordingly, we conclude and hold that counsel was not ineffective in this

regard. See McFarland, 845 S.W.2d at 848; In re C.E.C., No. 02-06-00065-CV,

2006 WL 3627134, at *2 (Tex. App.––Fort Worth Dec. 14, 2006, no pet.) (mem.

op.).




                                          19
      Failure to Obtain More Recent Mental Health Evaluation

      Mother also contends that counsel should have obtained an updated

mental health evaluation closer to trial rather than relying on the one from

summer 2010, and as a result, Mother’s trial counsel unreasonably relied on the

fact that the State had acknowledged “quite clear[ly]” that Mother was doing well

after being hospitalized in December 2010.       Mother claims that this shows

counsel merely acquiesced in the State’s theory of the case.

      Mother does not say what a new psychological evaluation would have

shown although her argument presumes that such an evaluation would have

been favorable. Counsel testified at the motion for new trial hearing that she did

not know when the most recent psychological evaluation of Mother had occurred

because, according to counsel,

      [Mother] got a lot of treatment without notifying me. She would
      change placements and I would learn about it after the fact. She
      was not -- I think she tried to hide her mental health challenges, the
      actual consequences of them. I think she tried to hide those from
      me. I learned a good bit of housing and treatment well after the fact.

She testified that she knew about the 2010 evaluation Dr. Ryan had performed

but that she did not ask for a new one to “bolster what the State was already

deeming,” i.e., that Mother was doing well after her institutionalization in 2010

that had prompted Dr. Ryan’s report. Counsel admitted that the admission of the

2010 report was hurtful to Mother’s case and that “in the calm light of day” she

probably could have done more, but she also explained that she was “trying to do




                                       20
what [her] client [had] told [her] to do, and [Mother] respon[ded] to [her] saying

we need to address these things that happened in the past.”

      Even if counsel had obtained a more recent psychological evaluation that

supported the testimony from Dr. Habbu and other witnesses that Mother had

been doing better before trial and was stable at that time, that evidence would

not contradict the Department’s evidence of Mother’s history of being stable for

the short-term but repeatedly slipping back into the unstable and erratic behavior

patterns that had previously prompted the removal of her children in Michigan.

We conclude and hold that Mother has not shown that her trial counsel was

ineffective for failing to obtain a new psychological evaluation.    See Miller v.

Dretke, 420 F.3d 356, 361 (5th Cir. 2005); Teixeira v. State, 89 S.W.3d 190,

193–94 (Tex. App.––Texarkana 2002, pet. ref’d).

      Additionally, even if a new psychological evaluation would have shown that

Mother’s condition had improved, such evidence would not necessarily have

been as persuasive as the Department’s evidence of Mother’s long history of

relapsing. Moreover, Mother fails to show how she was prejudiced in light of the

State’s eliciting testimony from its own witnesses that in the months before trial,

Mother had improved mentally and was doing better.         Thus, we believe that

Mother has failed to show ineffective assistance under Strickland.

      Failure to Object to Questioning About Mother’s 2010 Tax Return

      Mother also contends her counsel was ineffective for failing to object when

the Department tried to impeach her by showing that she had claimed two of the


                                        21
children as dependents on her 2010 tax return even though the two children had

not lived with her that year. According to Mother, it is “simply another case of

trial counsel sitting mute while the State scoreboards her client’s bad behavior,

behavior which is actually irrelevant to her ability to take care of her children, but

highly prejudicial to her character.”

      The Department points out that Mother’s ability to manage her finances,

including the social security payments she had received for the children when

they were living with her, was one of the key issues at trial. Of the approximately

$3,000 to $4,000 she had received from her tax return, in addition to other

sources of income, she had only $220 remaining at the time of trial on April 11,

2011. Thus, in context, the Department’s line of questioning was aimed more at

highlighting Mother’s continued inability to handle her finances well, one of the

Department’s concerns. This is borne out in the Department’s only reference to

the tax refund in closing argument:

      [S]o tell me how you’re going to manage your funds. You’ve already
      told us -- well, you don’t really remember, but maybe some kind of
      three or four thousand you got back on your tax return -- and let me
      tell you, if you manage to get a refund, you know how much it is.
      She didn’t, okay? You all weigh her credibility. But she had three or
      four thousand dollars and then she had the insurance money she
      got back from the U-Haul storage. Where is all that? Why are you
      down to 220 dollars some four months later and you’re coming in
      here talking about you want custody of your children?

      Mother does not say on what basis counsel should have objected although

it appears to be under rule 403. However, we believe that, here, the evidence as

to Mother’s inability to manage her finances is not substantially more prejudicial


                                         22
than probative as it shows her continued problems with basic life skills even

though her mental status appeared to have temporarily improved as trial

approached. Thus, we conclude and hold that Mother’s trial counsel was not

ineffective for failing to object to the questions regarding her 2010 tax return.

      Failure to Meet Deadline For Out-of-State Witnesses To Testify

      Finally, Mother claims that her trial counsel was ineffective for failing to

meet a deadline agreed to by the parties in pretrial conference, and as a result,

none of Mother’s out-of-state witnesses were allowed to testify via Skype.

Specifically, Mother points to the following:

      [Mother’s counsel]: Your Honor, we’re going to ask that my client’s
      family and friends from Michigan be allowed to offer testimony by
      way of Skype in that they’re -- what they have to tell is germane
      based on how [Mother] has a history of accessing resources and
      asking for help when she needs it, because her history in Texas is
      very brief, and yet these people have known her her whole life. I’d
      like to offer her testimony to show that she is a responsible parent
      and does make plans for when her mental health overwhelms her.
      We had discussed this at the pretrial hearing, and the option of
      offering this testimony by Skype was put on the table and we’d like
      to offer those witnesses that way.

      THE COURT: Any objections to that?

      [Counsel for the Department]: The Department objects, Your Honor.
      My recollection from the pretrial, in addition to [Mother’s counsel]
      and I came here to the courthouse last Friday, I believe it was, April
      15th, she and I came to the courthouse and reviewed the transcript
      from the pretrial conference, and at that time, the Court did in fact
      indicate that if Skype was going to be used, if that needed to be
      happening, we needed to know what was going to be happening
      with that by April 12th, and that April 12th time came and went with
      no notice that it was going to be used. In addition to that, I had a
      conversation on the, I guess, the Monday prior -- I guess it was
      actually on the 12th, we had a conversation with [Mother’s counsel]


                                         23
      about Skype and she had indicated at that time that it wasn’t set up,
      she didn’t believe it was going to be happening, so to that extent, I’d
      ask the Court to deny the request for her to be able to use it, and I
      don’t think it’s set up at this time in addition to all that. I have
      witnesses in Michigan that would have been perhaps testifying as
      well if in fact that Skype was going to be used. I just wasn’t going to
      go through the effort to try and get it done because I lacked the
      resources and finances to do it through the Department.

      THE COURT: All right. I'll sustain the objection.

      Mother contends that her trial counsel’s request “veered very close to

making a false statement to the [c]ourt . . . because she had already disclosed to

Ms. Robinson that she ‘believed it wasn’t going to be happening’ the week

before.” In addition, Mother contends that this is another example of counsel’s

not being adequately prepared for trial so that she could present “a coherent

alternative” to the Department’s case.

      Mother does not say what those witnesses would have testified to. But

Mother’s trial counsel testified at the motion for new trial hearing that the

witnesses Mother wanted her to call “consistently told about incidents and

episodes that would sink her case.” Mother also said that some of the witnesses

would have testified about incidents closer to the trial, which would have

undermined the defense that Mother had improved and was stable.                 Thus,

although counsel did not explain why she did not make the Skype arrangements

earlier, she did provide testimony that the witnesses’ testimony would not have

been favorable to Mother. See Damian v. State, 881 S.W.2d 102, 111 (Tex.

App.––Houston [1st Dist.] 1994, pet. ref’d) (op. on reh’g).



                                         24
      Having reviewed the record and Mother’s arguments, we conclude and

hold that she has not shown that the trial court’s judgment is reversible because

of ineffective assistance of trial counsel. We overrule Mother’s sole issue.

                                   Conclusion

      Having overruled Mother’s and Father’s sole issues, we affirm the trial

court’s judgment.


                                                   PER CURIAM

PANEL: LIVINGSTON, C.J.; MEIER and GABRIEL, JJ.

DELIVERED: August 2, 2012




                                        25